ITEMID: 001-68206
LANGUAGEISOCODE: ENG
RESPONDENT: ALB
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: NAUMOV v. ALBANIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Stefan Naumov, is an Albanian citizen, who was born in 1945 and lives in Tirana (Albania).
The applicant, a Bulgarian national, was the Bulgarian Ambassador to the Republic of Albania from 1990 to 1997.
In 1996 the Ministry of Foreign Affairs of Bulgaria initiated legal proceedings against the applicant as a consequence of which he was suspended from office by a ministerial order.
On 10 February 1997 the Supreme Court of Bulgaria annulled the ministerial order suspending the applicant from office. On an unspecified date the applicant withdrew from politics.
In 1997 the applicant and his family applied to the President of the Republic of Albania for Albanian citizenship. On 17 April 1997 the President of the Republic granted them Albanian citizenship.
On 20 September 2001 the newly elected President of the Republic ex officio declared null and void the president's decree of 17 April 1997, thereby revoking the applicant's Albanian citizenship as having been obtained through forged documents. According to the decree the applicant had filed forged documents indicating that no criminal proceedings were pending against him in Bulgaria.
On 2 October 2001 at about 9 a.m. several police officers, some of them armed, took the applicant and his wife to a police station in Tirana for official notification of the decree.
After some hours of waiting, a copy of the president's decree of 20 September 2001 was served on the applicant, revoking his Albanian citizenship.
Moreover, the Deputy Chief of the Tirana Police Department verbally ordered the applicant to leave Albanian territory by 5 October 2001 (that is to say, within three days) pursuant to a deportation order dated 29 September 2001 or face forcible exile.
On 2 October 2001 the Ministry of Internal Affairs issued a press release to the effect that the applicant had been ordered to leave the territory by 5 October 2001 as his Albanian citizenship, obtained through forged documents, had been revoked.
On 4 October 2001 the police, without apparent reason, prohibited the applicant and his family from leaving the apartment. The situation was resolved by the intervention of a Member of Parliament.
On 5 October 2001 the applicant received a letter from the Police Department reminding him to leave Albanian territory by midnight that day.
On 2 October 2001 the applicant lodged an action with the Tirana District Court claiming that the president's decree of 20 September 2001 should be annulled as unconstitutional. Moreover, he requested, by way of an interim measure, that execution of the deportation order be stayed.
On 4 October 2001 the District Court declined jurisdiction to deal with the applicant's claim and indicated the Constitutional Court as the competent authority.
On 31 October 2001, following the applicant's complaint, the Constitutional Court decided to dismiss his appeal as being outside its jurisdiction.
On 20 December 2001 the Supreme Court (Civil Chamber) quashed the District Court's decision of 4 October 2001 and sent the case for a retrial before the District Court as the authority competent to deal with the applicant's complaint.
On 23 December 2002, after one year of inactivity, the District Court, in retrial proceedings, decided to annul the president's decree of 20 September 2001 as unsubstantiated, thereby confirming the applicant's Albanian citizenship.
On 5 October 2001 the applicant lodged an action with the Tirana District Court claiming that the deportation order of 29 September 2001 and the police order of 5 October 2001 were null and void.
According to the applicant's submissions, the first-instance court proceedings had lasted two years and six months, and fourteen hearings had been fixed. The court's hearings had been adjourned on several occasions as a result of the unjustified absence of the Police Department and Ministry of Internal Affairs' legal advisers. The latter had been absent from thirteen consecutive court hearings without giving any reasons.
On 25 March 2002 the District Court suspended its examination of the applicant's complaint since the courts had decided on the validity of the president's decree.
On 7 February 2003 the court resumed the proceedings. In one year it fixed four hearings and, in the absence of the authorities' representatives, continued the proceedings in the applicant's presence alone.
On 20 March 2003, in the absence of the authorities' representatives, the District Court declared null and void the deportation order and the police order of 5 October 2001 as incompatible with the legal criteria.
1. Article 92 of the Albanian Constitution provides that the President of the Republic has the power to grant and revoke Albanian citizenship in accordance with the law.
2. The relevant part of Law no. 8389 of 5 August 1998 on the acquisition and revocation of Albanian citizenship reads as follows:
Section 9
Acquisition of citizenship by naturalization
“A foreigner who has submitted an application for acquisition of Albanian citizenship by naturalization shall acquire it if he fulfils the following requirements:
He has reached the age of eighteen; he has lawfully resided in the territory of the Republic of Albania for not less than five consecutive years; he has a dwelling and sufficient income; he has never been sentenced in his state or in the Republic of Albania or in any third state for a criminal offence for which the law provides for a prison sentence of not less than three years. Exemption from this rule is made only if it is proved that the sentence was given for political reasons; he has at least elementary knowledge of the Albanian language; and his acceptance as an Albanian citizen does not affect the security and defence of the Republic of Albania...”
Section 13
Revocation of decision granting citizenship
“The decision granting Albanian citizenship may be revoked if it is proved that the alien or stateless person has intentionally supported his application for acquisition of Albanian citizenship with incorrect data or falsified documents...”
